United States Court of Appeals


                               FOR THE EIGHTH CIRCUIT


                                     ___________

                                     No. 96-2602
                                     ___________

Matthew Joseph Sikora, Jr.,                *
                                           *
              Appellant,                   *
                                           *
     v.                                    *
                                           *
Frank X. Hopkins, Warden, in               *
his individual and official                *
capacity; Nebraska State                   *
Penitentiary; Joel Staley, "D"             * Appeal from the United States
Unit Manager in his individual             * District Court for the
and official capacity; Phil                * District of Nebraska.
Jefferson, Mental Health Staff             *
Personnel, in his individual and *        (PUBLISHED)
official capacity; Rick                    *
Hargreaves, Mental Health Staff            *
Personnel, in his individual and *
official capacity; John Does,             *
in their individual and official *
capacities,                                *
                                           *
              Appellees.                   *
                                     ___________

                     Submitted:      March 14, 1997

                            Filed:   March 31, 1997
                                     ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.
     Matthew Sikora, Jr., seeks to appeal the district court's1 order
applying the fee provisions of the Prison Litigation Reform Act of 1995,
Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), in his 42 U.S.C. § 1983
action.   We construe Sikora's appeal from a non-final order as a petition
for writ of mandamus.


     Because Sikora was not granted leave to proceed in forma pauperis
(IFP) until May 13, 1996--following the April 26, 1996 enactment of the
PLRA--we find no error in the district court's application of the PLRA's
fee provisions to Sikora, even though he submitted his complaint and IFP
motion prior to the PLRA's effective date.   Cf. Thurman v. Gramley, 97 F.3d
185, 188-89 (7th Cir. 1996) (appeal lodged prior to enactment of PLRA, but
ineffective because appellant lacked IFP status, is not filed until IFP
motion is decided).


     Accordingly, Sikora's petition for a writ of mandamus is denied.    We
appreciate counsel's willingness to accept appointment in this matter and
thank her for the services she has rendered.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska, sustaining the memorandum and order
of the Honorable David L. Piester, United States Magistrate Judge
for the District of Nebraska.

                                   -2-